DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 include the phrase “inter-backup compatibility”.  The specification fails to meet the written description requirement for this phrase.  The Examiner could find no usage of this phrase outside of this application.  Paragraphs 0078-0079 of the specification provide some discussion of the phrase but fail to provide a definition or concrete examples of a process.  It is unclear that Applicant had possession of an invention that determined inter-backup compatibility as the time the application was filed.  Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 depend on claims 1, 8, and 15 and therefore include this phrase.  However, they fail to further limit this phrase and therefore also fail to meet the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 include the phrase “inter-backup compatibility”.  The Examiner could find no usage of this phrase outside of this application.  Paragraphs 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 2017/0364415) in view of Shimada et al. (US 2017/0010941).
In regards to claims 1, 8, and 15, Formato teaches a backup manager for managing backup services, comprising:
persistent storage for storing:
a backup data repository (“Software and data used to practice embodiments of the present invention can be stored on such portable computer readable storage media and can be loaded onto persistent storage 410 via I/O interface(s) 412.”, paragraph 0047); and
a backup analyzer (backup schedule optimization logic 113, figure 1) programmed to:
identify a new backup stored in backup storage (“In operation 208, backup schedule optimization logic 113 queries backup server 110 for, and receives, backup logs for one or more previous backup windows.”, paragraph 0028);
perform a backup compatibility analysis on the new backup to determine inter- backup compatibility of the identified new backup (“The backup logs can include information relating to any combination of: a count of clients submitting jobs during the backup window, actual start times of respective jobs, actual end times of respective jobs, durations of respective jobs, sizes of respective jobs (i.e., quantities of data), destinations of respective jobs (e.g., whether jobs were respectively backed up to disk drive array 115 or tape drive array 117), initiation methods of respective jobs (i.e., whether jobs were respectively scheduled or initiated by a client on an ad hoc basis), data types of respective jobs (e.g., whether jobs were respectively associated with operating systems, databases, or files), and types of respective jobs (i.e., whether jobs were respectively incremental backups or full backups).”, paragraph 0028);
update the backup data repository based on the inter-backup compatibility to obtain an updated backup data repository (“In operation 214, backup schedule optimization logic 113 generates a backup schedule report.”, paragraph 0031); 
obtain a request to analyze a protection policy of the protection policies (“In a step 1001, a requirement related to backup is acquired from the user. At this time, the requirement from the user may also be acquired by reading a value 
in response to obtaining the request:
generate a graphical user interface using the updated backup data repository that includes a representation of all backups stored in the backup storage that are associated with the protection policy (“A GUI screen 1804 shows the user whether or not backup tasks are reduced by comparing backup schedules before/after adjustment such as a backup schedule after the management server 101 adjusts a backup schedule and a backup schedule designed by the user.”, paragraph 0266; “The management server 101 calculates a cost on the basis of a resource consumption amount required for backup per once and a frequency of backup. … When costs are calculated, the management server 101 calculates by multiplying ‘mean consumed resource capacity’ in a column 905 in a backup information table shown in FIG. 9 and ‘the number of backup points in a backup schedule’.”, paragraph 0265; “Further, the management server 101 records variation of an increasing amount of backup and may also calculate the mean consumed resource capacity on the basis of the recorded data.”, paragraph 0162);
make a determination that the graphical user interface indicates that the requirement of the protection policy requirement is not met (“In the step 1405, the IT infrastructure administrator and the user are notified of the failure of backup.”, paragraph 0232); and
modify a backup schedule using the updated backup data repository in response to the determination (“In operation 220, backup schedule optimization logic 113 generates an updated backup schedule based on the determined target performance metric value(s) and the generated backup schedule report.”, paragraph 0033; “In FIG. 14, when the backup fails, the IT infrastructure administrator and the user are notified, however, backup processing may also be retried for the same management object equipment using the failure of backup processing for a trigger.”, paragraph 0232).
Formato fails to teach the persistent storage storing:
protection policies; and
the backup analyzer programmed to:
modify a backup schedule to meet a requirement of a protection policy of the protection policies.
Shimada teaches the persistent storage storing:
protection policies (“The policy table 128 includes a policy set to the server to be backed up.”, paragraph 0056); and
the backup analyzer programmed to:
modify a backup schedule to meet a requirement of a protection policy of the protection policies (“The schedule adjustment program module 113 generates or changes a backup schedule so that it meets the abovementioned policy.”, paragraph 0048)
in order to meet user requirements (paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Formato with Shimada such that the persistent storage storing:
protection policies; and
the backup analyzer programmed to:
modify a backup schedule to meet a requirement of a protection policy of the protection policies
in order to meet user requirements (id.).
In regards to claims 6, 13, and 20, Shimada further teaches that the backups comprise:
the new backup (“A column 803 shows a type of backup in executing the backup. In this column of FIG. 8, backup depending upon Snapshots and full backup are written, although another backup method may also be taken.”, paragraph 0153); and
a previous backup associated with all data of a client (“A column 803 shows a type of backup in executing the backup. In this column of FIG. 8, backup depending upon Snapshots and full backup are written, although another backup method may also be taken.”, paragraph 0153), 
wherein the new backup is associated with a portion of the data of the client (“In backup depending upon Snapshots, differential data since the last Snapshot backup and the last full backup is backed up.”, paragraph 0153).
In regards to claims 7 and 14, Shimada further teaches that modifying the backup schedule in response to the determination comprises:
scheduling generation of a second new backup for a client to meet the requirement of the protection policy requirement at a future point in time (“In FIG. 14, when the backup fails, the IT infrastructure administrator and the user are notified, however, backup processing may also be retried for the same management object equipment using the failure of backup processing for a trigger.”, paragraph 0232).

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Formato et al. (US 2017/0364415) in view of Shimada et al. (US 2017/0010941) and Gruszka et al. (US 10,102,080).
In regards to claims 2, 9, and 16, Formato in view of Shimada teaches claims 1, 8, and 15.  Formato in view of Shimada fails to teach that the new backup was generated using native backup functionality of a client.  Gruszka teaches that the new backup was generated using native backup functionality of a client (“In a specific embodiment, a feature of the system facilitates accessing de-duplication services from an application using a file system filter driver for backup and restore purposes to allow the user to take full advantage of the familiar native backup and restore functionality that the application (e.g., Microsoft SQL Server Management Studio) provides while also providing the benefits and services of a client side de-duplication system.”, Col. 6, lines id.).
In regards to claims 3, 10, and 17, Gruszka further teaches that the native backup functionality is provided by an application hosted by the client (“In a specific embodiment, a feature of the system facilitates accessing de-duplication services from an application using a file system filter driver for backup and restore purposes to allow the user to take full advantage of the familiar native backup and restore functionality that the application (e.g., Microsoft SQL Server Management Studio) provides while also providing the benefits and services of a client side de-duplication system.”, Col. 6, lines 12-20).
In regards to claims 4, 11, and 18, Gruszka further teaches that the new backup is usable for restoring the application, wherein the new backup is unusable for restoring other applications (“The application program includes the backup tool which is designed to backup and restore data managed, generated, created, accessible, recognized, or stored by the application program. Other data that is not managed, generated, or stored by the application program may not be able to be backed up using the native backup tool of the application.”, Col. 6, lines 50-55).

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 8 June 2021, with respect to the objections have been fully considered and are persuasive.  The objections of the previous office action have been withdrawn.
Applicant's remaining arguments, see pages 11-18, filed 8 June 2021 have been fully considered but they are not persuasive.
In regards to the 112 rejections, the Examiner agrees that inter-backup compatibility as described in the specification uses the backup information.  However, the specification is silent what makes backups compatible.  For instance, paragraph 0078 discusses analyzing the backup contents.  However, the specification is silent as to whether this is in regards to the degree of overlap of the contents, the filetype of the contents, the application that generated the contents, or something else entirely.  The specification just fails to explain how backups are deemed compatible.  Therefore, it is still unclear that the inventors had possession of the claimed invention and what is the proper scope of the phrase “inter-backup compatibility”.
In regards to the 103 rejections, Shimada does teach generating a GUI in response to obtaining a request to analyze a protection policy of the protection policies that includes representation of all backups stored in backup storage that are associated with the protection policy (See figure 18).  Shimada further teaches that the GUI indicates that a requirement is not met (Figure 18 shows dashed triangles for backup tasks where a requirement is not met.) and initiating modification of the schedule (paragraph 0267).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        24 June 2021